PER CURIAM.
Granted. The defendant’s multiple offender adjudication and sentence are reinstated. To the extent that the documentary evidence introduced by the state, in support of its multiple bill did not show that the predicate offense was for a misdemeanor and tended to establish circumstantially that it was in fact a felony, cf., State v. Totten, 598 So.2d 1274 (La.App. 4th Cir.1992), the defendant remains bound by his failure to raise his present complaint at the time he was adjudicated a multiple offender. State v. Martin, 427 So.2d 1182, 1187 (La.1983); State ex rel. Ross v. Blackburn, 403 So.2d 719 (La.1981); La.Code Crim.Proc. art. 841; cf. La.Rev.Stat. 15:529.1(D)(l)(b). The defendant must return to the district court in which he was convicted to press any collateral attack on the validity of that prior judgment, and the defendant will have the burden of proof in that attack. La.Code Crim.Proc. art. 924 et seq.
DENNIS, J., not on panel.